

117 HRES 510 IH: Recognizing the month of June as “Immigrant Heritage Month”, a celebration of the accomplishments and contributions immigrants and their children have made in making the United States a healthier, safer, more diverse, prosperous country, and acknowledging the importance of immigrants and their children to the future successes of the United States.
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 510IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Torres of New York (for himself, Mr. Gallego, Mr. Vargas, Mr. McGovern, Mr. Espaillat, Mr. Neguse, Mrs. Carolyn B. Maloney of New York, Ms. Clarke of New York, Ms. Escobar, Mr. Ruiz, Ms. Barragán, Ms. Roybal-Allard, Mr. San Nicolas, Ms. Meng, Ms. Norton, Ms. Sánchez, Mr. Sires, Mr. Cárdenas, Mr. Green of Texas, and Ms. Bonamici) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the month of June as Immigrant Heritage Month, a celebration of the accomplishments and contributions immigrants and their children have made in making the United States a healthier, safer, more diverse, prosperous country, and acknowledging the importance of immigrants and their children to the future successes of the United States.Whereas the United States is stronger when all individuals have the opportunity to live up to their full potential;Whereas about 15 percent of health care workers in the United States are immigrants, including (in order of highest percentage of health care workers who are foreign born)—(1)29 percent of physicians;(2)25 percent of nursing, psychiatric, and home health aides;(3)24 percent of dentists;(4)20 percent of pharmacists;(5)19 percent of dental assistants;(6)15 percent of medical assistants;(7)15 percent of registered nurses;(8)15 percent of licensed practical and licensed vocational nurses;(9)12 percent of dieticians and nutritionists; and(10)12 percent of optometrists;Whereas immigrants working in a health care occupation range from those granted temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) or deferred action pursuant to the memorandum of the Department of Homeland Security entitled “Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Child” issued on June 15, 2012, (referred to in this preamble as “DACA”) to naturalized United States citizens;Whereas more than 12 percent of such immigrants (310,000 individuals) are humanitarian migrants, including refugees, asylees, special immigrant visa holders, and Cuban and Haitian entrants;Whereas 50,000 DACA recipients perform critical roles in the health care industry;Whereas immigrants working in health care professions serve throughout the United States, and often in rural or underserved communities;Whereas the medical students, residents, and physicians who rely on DACA for their ability to practice medicine provide medical care to approximately 4,600 patients a year;Whereas immigrants have filled approximately 1/3 of physician roles in the United States each year for the 10 years prior to 2021;Whereas the Association of American Medical Colleges attested to the Supreme Court that the health care system of the United States relies on immigrant health care providers;Whereas, in response to COVID–19, immigrants are putting their own lives on the line to save lives every day, working as diagnostic and treatment practitioners, physicians assistants, nurses, health aides, nursing assistants and orderlies, health care support workers, medical students and residents, and health technologists and technicians; Whereas more than 5,200,000 undocumented immigrants, including more than ½ of all DACA recipients (400,000 individuals) and the majority of Temporary Protected Status holders (more than 220,000 individuals) are considered essential critical infrastructure workers; Whereas immigrant essential workers, including first-responders, health care workers, agricultural workers and meat packers, child care providers, and hospitality and transportation workers, have heroically helped provide medical care, food, shelter, and comfort to the people of the United States impacted by COVID–19;Whereas undocumented immigrants alone contribute an estimated $228,000,000,000 of spending power annually to the United States economy, after the payment of $49,000,000,000 of combined Federal, State, and local taxes each year;Whereas the majority of farm workers in the United States are immigrants, and regardless of politics, have been deemed essential workers in order to maintain a safe food supply for the United States during the COVID–19 pandemic;Whereas immigrants have served in the Armed Forces since the founding of the United States, and have fought in every major conflict in the history of the United States, including the Civil War, World Wars I and II, and conflicts in Vietnam, Afghanistan, and Iraq;Whereas immigrants have put their lives on the line to protect the ideals of the United States and democracy, as well as lives of the people of the United States, by serving as translators and interpreters for the Armed Forces, and performing sensitive and trusted activities for United States military personnel stationed with the International Security Assistance Force;Whereas immigrants who serve in emerging industries with pronounced labor shortages in the United States, such as artificial intelligence, that rely on science, technology, engineering, and mathematics (referred to in this preamble as STEM) skills, not only bolster the economy but also enhance national security and global leadership;Whereas when immigrants have a trusting relationship with local law enforcement, they have reported crime and have worked with police on neighborhood crime reduction strategies;Whereas more immigrants reside in the United States than any other country in the world and represent almost every country in the world, contributing to the rich diversity in the United States of people, cultures, cuisine, literature, art, language, academia, music, media, fashion, and customs;Whereas the United States is more diverse than ever before in its history, with greater shares of immigrants from countries such as India, China (including those born in Hong Kong and Macao, but not Taiwan), the Philippines, El Salvador, Vietnam, Cuba, the Dominican Republic, South Korea, and Guatemala, and an increase of 79 percent since 2000 of Black immigrants from across the African continent, the Caribbean, Jamaica, and Haiti;Whereas Black immigrants and their children make up roughly 1/5 of the overall Black population in the United States (18 percent);Whereas, in response to recent civil unrest in the United States, immigrants of all backgrounds have pledged their support to fight racial injustice, hand-in-hand with Black immigrants, to fight for accountability from law enforcement and the criminal justice system and to demand that law enforcement protect people, regardless of their skin color;Whereas celebrating the racial, ethnic, linguistic, and religious differences of immigrants has resulted in a unified, patriotic, and prosperous United States;Whereas immigration has long been one of the greatest competitive advantages of the United States;Whereas immigrants of all skill levels have helped make the economy of the United States the strongest in the world, complementing existing businesses in the United States in times of need and founding successful businesses of their own;Whereas, although only accounting for 13.7 percent (nearly 45,000,000 people) of the total population of the United States, more than 40 percent of Fortune 500 companies were founded by immigrants or their children, which has created $4,200,000,000,000 in annual revenue and employ millions of people of the United States; Whereas 64.5 percent of immigrants aged 16 and older were employed, as opposed to 60.0 percent of native-born people of the United States;Whereas immigrants are entrepreneurial, self-starters who create their own opportunity and employment opportunities for others, with 11.8 percent of employed immigrants being self-employed compared to 8.9 percent of employed, native-born people of the United States;Whereas immigrant-owned businesses provide jobs across the United States, creating more jobs through entrepreneurial activity than they fill;Whereas immigrants are more likely to have advanced degrees than native-born people of the United States;Whereas the high-skilled immigration system of the United States has not been updated in more than 25 years and is now outdated and overburdened, putting global leadership of the United States at risk;Whereas national security experts agree that it is essential for the United States to maintain its military exceptionalism by being the leader in advanced technologies such as artificial intelligence, cyber, quantum, robotics, directed energy, and hypersonic weapons, which are all STEM fields where immigrants fill dangerous labor shortages in the United States;Whereas, due to population aging and longer life expectancy of the population in the United States requiring an increase in health care workers, immigrants are expected to fill a crucial need in the future health care of the United States, keeping the people of the United States healthy; Whereas, in just 20 years, meaningful immigration policy reform could reduce the Federal deficit by approximately $1,000,000,000,000, contributing to greater economic stability and safety;Whereas, over the course of the next decade, immigration policy reform would result in the creation of 3,230,000 new jobs, keeping the United States more economically sound;Whereas if individuals with DACA status, alone, were provided a pathway to citizenship, they would contribute approximately $799,000,000,000 to the economy of the United States over 10 years;Whereas future population growth in the United States will require increased immigration, and by increasing immigration substantially, will keep the United States economically competitive with China and other global economies, and reduce future fiscal imbalances for popular programs like programs under the Social Security Act (42 U.S.C. 301 et seq.); andWhereas continued integration of immigrants from around the world that encourages and facilitates a pathway to citizenship, economic and social mobility, and civic engagement, will perpetuate the prosperity of the United States and reinforce the patriotism all people of the United States feel for the United States, no matter the color of skin, country of origin, or religious background of the person: Now, therefore, be it That the House of Representatives—(1)recognizes Immigrant Heritage Month in honor of the contributions immigrants and their children have made to the United States throughout its history;(2)pledges to celebrate immigrant contributions to, and immigrant heritages in, each State;(3)welcomes immigrants presently in the United States and individuals seeking to immigrate to the United States to contribute to the health, safety, diversity, and prosperity of the United States by finding their place in the vibrant, multiethnic, and integrated society of the United States;(4)encourages the people of the United States to work with their immigrant neighbors and colleagues to advance the current and future well-being of the United States; and(5)commits to working with fellow Members of Congress, the executive agencies that administer immigration laws and policies, and the President to promote smart and just immigration policy for immigrants presently in the United States, their families, and individuals seeking to immigrate to the United States in the future.